                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

                                                                    2013 NOV 18 A        55
RICHARD ST.PIERRE,IDA ST.
PIERRE


                  Plaintiff,
        vs.                                      CIVIL NO.


WELLS FARGO HOME MORTGAGE,
WELLS FARGO BANK, N.A.,                               JURY TRIAL DEMANDED
FEDERAL NATIONAL MORTGAGE
ASSOCIATION .AS TRUSTEE FOR
FANNIE MAE GUARANTEED REMIC
PASS-THROUGH CERTIFICATES
FANNIE MAE REMIC TRUST 2009-1
& DOES 1-100 INCLUSIVE.

                   Defendants.




     PLAINTIFF^S COMPLAINT FOR: DETRIMENTAL RELIANCE.FRAUD IN THE CONCEALMENT.
     FRAUD IN THE INDUCEMENT. UNCONSCIONABLE CONTRACTS. BREACH OF CONTRACT,
               BREACH OF FIDUCIARY DUTY. QUIET TITLE. SLANDER OF TITLE.



COMES NOW the Plaintiff, RICHARD ST.PIERRE,IDA ST.PIERRE("Plaintiff),complaining
of the Defendants as named above, and each ofthem, as follows:

                           JURISDICTION AND VENUE


1.      This Court has subject matter jurisdiction pursuant to the following statutes:

(a)15 U.S.C. § 1331, providing for "original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States"; and (e) 15 U.S.C. §

1367, providing for "supplemental jurisdiction over all other claims that are so

related to claims in the action within such original jurisdiction that they form part
ofthe same case or controversy." This Court also has jurisdiction over the claims

because this case involves New York common law trusts.


2.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a),

and 1345; under 12 U.S.C. § 5565(a)(1) with respect to CFPA claims and.

3.    Venue is proper in this District under 28 U.S.C. §1391(b)(1), because

Defendants are residents of and/or conduct business in this District. This Court has


personal jurisdiction over Defendants because they are residents of and/or conduct

business in this District and under Florida State 's long arm statute. The claims

also relate to The FANNIE MAE 's role as trustee over a trust created under New


York law and/or administered at least in part in New York.

                                    PARTIES


4     Plaintiffs are residents of 115 Brentwood Road, Exeter, N.H. 03833,

Rockingham County and are, in all respects material hereto, sui juris.

5.    Defendant, Federal National Mortgage Association as Trustee for Fannie

Mae REMIC Trust 2009-1, is a securitized trust organized and existing under the

laws of New York and New Hampshire State ,and is doing business throughout

this district. Defendant can be served with process by servings at . Defendant

Wells Fargo Home Mortgage . is the servicer of the loan and is headquartered in

1100 15^"^ St., N.W. Washington, D.C. 20005.
Plaintiffs are informed and believe, and thereon allege, that at all times herein

mentioned, each ofthe Defendants were the agents, employees, servants and/or the

joint-ventures of the remaining Defendants, and each ofthem, and in doing the

things alleged herein below, were acting within the course and scope of such

agency, employment and/or joint venture.

                           GENERAL ALLEGATIONS


11.    On June 19, 2006 Plaintiff RJCHARD ST. PIERRE,IDA ST. PIERRE

(RICHARD ST. PIERRE,IDA ST. PIERRE,)financed .(the "property") at 115

Brentwood Road, Exeter, NH 03833. The lender is the now Gannie Mae REMIC

Trust 2009-1)

12.    A forensic audit(the "audit") have been performed on the property . The

audit from Certified Forensic Loan Auditors on Sept. 27,2017 (Exhibit 1)shows

that there has been a break in the chain of title and found that the original deed

from 1 was never assigned to Fannie Mae as trustee for the OSAMP Trust 2006-

HE5.


Findings of Fact:

   1. The St. Pierre 's borrowed money from CitiMortgage and executed a
       promissory note dated June 16, 2008.
   2. The St. Pierre's secured the loan with a mortgage of$320,000.
   3. The St. Pierre's are the recorded owners of the property located at 115
       Brentwood Road, Exeter, NH 03833.
   4. There is no endorsement on the Note.

   5. There is no evidence, beyond the St. Pierre's loan being listed in the PSA's
      undated and undetached Mortgage Loan Schedule, that the note and
      mortgage was properly and timely deposited into the securitization trust of
      which Defendant's claim to be the trustee.

   6. There is no evidence from the Mortgage Loan Schedule of the PSA as to
      how or when the loan was deposited into the Trust or when the mortgage
      loan schedule was created.

   7. There is no evidence of a claimed assignment in the securitization of the
      loan per the PSA,or an assignment to the current trustee.
   8. Defendant has presented no evidence from the MERS system or otherwise
      that establishes that the St. Pierre's note and mortgage followed the process
      outlined in the PSA.




Andrew Lehman( auditor) was retained by RICHARD ST. PIERRE,IDA ST.
PIERRE to review the chain of title for the Mortgage Deed and Note originated by
in the amount of$320,000 which is the subject of this action. I was asked to point
out any discrepancies or issues of fact regarding the chain of title and ownership
claims to the Mortgage Deed, and to render an opinion as to any defects,
deficiencies, and/or fraud should they exist.
12. The following documents were inspected and marked as exhibits:


16. Pursuant to Mr/. RICHARD ST. PIERRE,IDA ST. PIERRE, he has not
received any notification that their loan was purchased by any other entity as
required by 15 U.S.C. §1641(g).
17. I ran a search ofthe RICHARD ST. PIERRE,IDA ST. PIERRE Mortgage
Deed in the Rockingham County, New Hampshire.
18. From my experience as both an investigator and my years in the mortgage
industry, loans purchased by the Fannie Mae REMIC Trust 2009-1 such as
FANNIE MAE and Trust where acquired at or very near the time of loan
origination.
19. If the RICHARD ST. PIERRE,IDA ST.PIERRE loan was indeed sold to
FANNIE MAE soon after origination, as evidence suggests, there have been no
assignments or endorsements ofthe Note to FANNIE MAE which was required
by
      20. From experience investigating cases involving FANNIE MAE , I have
           read

and reviewed this entity's policies and procedures which they provide to the public
at their website: "Note Endorsement" and


"Signature Requirements for Endorsements" are provided at FANNIE MAE 's
website:


Note Endorsement


The originating lender must be the original payee on the note, even when MERS is
named as nominee for the beneficiary in the security instrument. The note must be
endorsed to each subsequent owner of the mortgage unless one or more of the
owners endorsed the note in blank. The last endorsement on the note should be that
ofthe mortgage seller. The mortgage seller must endorse the note in blank and
without recourse.

For example:

PAY TO THE ORDER OF

WITHOUT RECOURSE
LENDER'S NAME

(Authorized Signature)

NAME OF AUTHORIZED SIGNER

TITLE OF AUTHORIZED SIGNER


Signature Requirements for Endorsements

The endorsement should be signed only by those persons specifically authorized to
execute documents in the lender's behalf. Signatures must be original, except that
FANNIE MAE accepts a lender's facsimile endorsement of notes for those
jurisdictions in which the lender has detennined that such endorsements are valid
and enforceable.


A lender that chooses to use facsimile signatures to endorse notes must warrant
that the endorsement is valid and enforceable in the jurisdiction(s) in which the
security properties are located and must retain in its corporate records the
following specific documentation authorizing the use of facsimile signatures:

   • legal opinions related to the legality and enforceability of facsimile
     signatures for each jurisdiction in which the lender uses them;
   • a resolution from the lender's board of directors authorizing specific officers
     to use facsimile signatures, stating that facsimile signatures are a valid and
     binding act on the lender's part, and authorizing the lender's corporate
     secretary to certify the validity ofthe resolution, the names ofthe officers
     authorized to execute documents by using facsimile signatures, and the
     authenticity ofspecimen forms offacsimile signatures;
   • the corporate secretary's certification ofthe authenticity and validity of the
      board of director's resolution;
   • a notarized certification of facsimile signature, which includes both the
     facsimile and the original signatures of the signing officer(s) and each
     officer's certification that the facsimile is a true and correct copy of his or
     her original signature.

The mortgage seller mav not delegate to an attomev-in-fact its authority to execute
an endorsement. The endorsement mav not be executed bv a party using a power of
attorney.



      21. There is an issue offact as to the whereabouts ofthe "original" Note,
because investors such as FANNIE MAE would not have purchased a mortgage
note without it being endorsed upon sale.



      22. The subject Mortgage Deed was originated by CitiMortgage on June
            16, 2008..

      23.       In my experience investigating "document production mills" such as
Nationwide Title Clearing, as well as many others, the forging and fabrication of
mortgage documents continues to this day unabated. I am willing to educate the
Court with an abundance of evidence to support my statement.
      24. The RICHARD ST.PIERRE,IDA ST. PIERRE's attempted a series of

          attempts to get a loan modification, all of which were repeatedly delayed

          due to lost paperwork, claimed "incomplete" paperwork, and repeated re

          assigned to new loan officers.

26.   In addition, and unbeknownst to Plaintiff, CitiMortgage (originator),

illegally, deceptively, and/or otherwise unjustly qualified Plaintiffs for a loan

which FANNIE MAE ,N.A knew or should have known that Plaintiffs could not

qualify for or afford. For example, the underwriter approved this loan based upon

credit scores and the Plaintiffs "Stated Income". Had FANNIE MAE .used a more

accurate and appropriate factor, such as Tax Forms and a more determinative level

of scrutiny of determining compliance, with the requirement to provide Plaintiffs

with a Mortgage Loan Origination Agreement showing their debt to income ratio.

Plaintiffs would not have qualified for the loan. Consequently, Southstar Funding,
LLC .approved Plaintiffs with a loan product that it knew or should have known

would never be able to be fully paid back by Plaintiffs. Wells Fargo Bank, N.A.

.ignored long-standing economic principals of underwriting and instead,

knowingly, greedily and without any regard for Plaintiffs' rights sold Plaintiffs a

deceptive loan product. At all times material hereto Defendants knew of

FANNIE MAE 's actions and participated in them.

41.    On or about June 16, 2008 (the "Closing"), Plaintiff purchased the property

located at 115 Brentwood Road, Exeter, N.H. 03833 ,Rockingham County

As a result ofthe constructive fraud on the RICHARD ST. PIERRE,IDA ST.

PIERRE'S chain of title the Plaintiff hereby allege a violation of Federal Rule 60

(b)- FRAUD UPON THE COURT :

However, HRCP Rule 60(b) specifically allows for collateral proceedings when there is an
allegation offraud upon the court, stating,"This rule does not limit the power of a court to
entertain an independent action to relieve a party from a judgment, order, or proceeding, or to set
aside a judgment for fraud upon the court."(Emphasis added.) Thus, like the policy favoring the
finality ofjudgments, the policy against collateral attacks on judgments is not absolute and does
not favor limiting liability in a collateral proceeding when there is an allegation that fraud was
committed in the prior proceeding

The second major point urged by appellant is that appellee practiced a fraud upon the court
in failing to disclose the alleged stipulation and the referee's notice of decision handed
down more than one month prior to filing the application.-
^ In order to set aside a judgment or order because of fraud upon the court under Rule
6Q(b). Federal Rules of Civil Procedure. 28 U.S.C.A.. it is necessary to show an
unconscionable plan or scheme which is designed to improperly influence the court in its
decision. Hazel-Atlas Glass Co. v. Hartford Empire Co.. 1944, 322 U.S. 238.64 S.Ct. 997.
88 L.Ed. 1250: Root Refining Co. v. Universal Oil Products Co.. 3 Cir., 1948. 169 F.2d
514. The motion to set aside on this ground is addressed to the sound discretion of the trial
court. Title v. United States. 9 Cir.. 1959. 263 F.2d 28: Sibercll v. United States. 9 Cir..
1959. 268 F.2d 61. And the burden is on the *310 moving party to establish fraud by clear
and convincing evidence. Atchison. Topeka & Santa Fe Rv. Co. v. Barrett. 9 Cir.. 1957.
246 F.2d 846.
England v. Doyle 281 F.2d 304(1960).

Plaintiffs retained the professional services of Meriquest, Beverly Hills, Ca. to assist in a
loan modification and the following time line was attempted to no avail at getting a loan
modification :

*ifk                                                               •khlr
              Alfreda                   Hill                                             8/1/2019,                       3:47:31                    PM
PHONE          CALL[p]                            Sale                date          still            scheduled                 for             8/27/19.

Mod was denied on 7/23/19 because the P&l increased by $380 and does not fall within the guidelines.

Denial                                                                docs                                                                  attached.

***
              Alfreda                   Hill                                         7/25/2019,                           3:18:14                   PM
PHONE      CALL[p] -            File    is     still     in        review.        Sale        date     is      still     scheduled         for     8/27

              Alfreda                  Hill                    ***                  7/17/2019,                            12:44:46         PM
PHONE CALL[p] - File was marked as complete on 7/12 and is now                                                         in review with the UW.

There's a sale date scheduled for 8/27 and they said they won't postpone it because they should have a
decision                                            by                                           then.

•kfe*
              Alfreda                   Hill                                         7/9/2019,                           12:09:43       PM
NOTE[n]                                                                                                                        RESUBMITTED.

***
              Alfreda                  Hill                                         6/13/2019,                           11:38:08                   AM
PHONE                   CALL[p]                                                    Appeal                           denied                       today.

In            active                   foreclosure                           but                     no                     sale                   date.

itifk
              Alfreda                   Hill                                         6/5/2019,                           11:08:58                   AM
PHONE              CALL[p]                                     Appeal                    is                 still             in                 review.

itifk
              Alfreda                  Hill                                         5/29/2019,                           12:31:05                   PM
PHONE       CALL[p]       -          Appeal        is         still        under         review.          Foreclosure              is     on       hold.

***
              Alfreda                  Hill                                         5/22/2019,                           12:44:33                   PM
PHONE         CALL[p]            -            Appeal                is        under             review.                No          update           yet.

Foreclosure            active               but               no             sale              date                 at             this            time.

***
              Alfreda                  Hill                                         5/15/2019,                           11:11:06                   AM
NOTE[n]                                                                                       Appeal                                               sent.

              Alfreda                   Hill                   ***                   4/23/2019,                           3:30:27                   PM
PHONE CALL[p]- Mod denied because the modified payment will be more than the pre-modified payment.

Loan     already   extended            to      591       months              so     there's          nothing           else    they       can       do.


Denial                                                                docs                                                                  attached.

kkk
              Alfreda                  Hill                                         4/16/2019,                           12:16:18                   PM
PHONE          CALL[p]         -           File             is   still         pending            a          decision.
itifk
             Alfreda               Hill           ***            4/9/2019,                11:41:45                 AM
PHONE CALL[p] -          File is      marked   as complete and           is   now   in   review       with   the   UW.

             Alfreda               Hill           ***            3/26/2019,                1:25:45               PM
NOTE[n]                                                 -                                               Resubmitted.

             Alfreda               Hill           ***            1/29/2019,               11:21:48                 AM
PHONE CALL[p] - Sale date stills scheduled for 2/27/19. Mod was denied because the modified p&i will
be            greater                 than               the             current               p&i.

          Alfreda           Hill           ***                   1/22/2019,                3:23:03                 PM
PHONE CALL[p]- Docs rec'd. UW said file is com


                                                  COUNT 1

               REASONABLE RELIANACE:DETRIMENTAL RELIANCE

Plaintiffre-alleges and incorporates by reference all preceding paragraphs as though fully set forth
         herein.


        43.An actual controversy has arisen and now exists between Plaintiff and Defendants

        specified hereinabove,regarding their respective rights and duties, in that Plaintiffcontends
        that Defendants, and each of them, do not have an equitable right to foreclose on the
        Property because Defendants, and each ofthem, have failed to perfect any security interest
        in the Real Property collateral, or cannot prove to the court they have a valid interest as a
        real party in interest to the underlying Deed of Trust. Thus,the purported power ofsale, or
        power to foreclose non-judicially, by the above specified Defendants, and each of them,
        no longer applies. Plaintiff are attempting to wrongfully foreclose in                          Rockingham
        County, Florida.. Richard St. Pierre is a proud military veteran and was deployed out of
        the country during many of the attempts to get a loan modification. Ms. De La Cruz
        reasonably relied on Wells Fargo Home Mortgage expertise in obtaining a loan
        modification.

           44. Plaintiff requests that this Court find that the purported power of sale contained in
               the Deed of Trust is a nullity by operation of law, because Defendants' actions in
               the processing, handling and attempted foreclosure ofthis deed involved numerous

               fraudulent, false, deceptive and leading practices, including, but not limited to,
               violations of State laws designed to protect borrowers, which have directly caused
           Plaintiff to be at an equitable disadvantage to Defendants, and each of them.
           Plaintiff further requests that title to the Real Property remain in Plaintiffs
           possession during the pendency of this litigation, and deem that any attempted sale
           of the Real Property is "unlawful and void". Any attempt to transfer the beneficial
           interest of a trust deed without actual ownership of the underlying Tangible Note
           attached together in one with the underlying Payment Intangible Transferable
           Record, is void under law. Therefore, Defendant Fannie Mae cannot establish that

           it is entitled to assert a claim in this case. For this reason, as well as the other

           reasons set forth herein below, FANNIE MAE, cannot transfer an interest in Real

           Property, and cannot recover anything from Plaintiff with unclean hands.

       45. Defendants, and each ofthem,through the actions alleged above,claim the right to
           illegally commence foreclosure sale of Plaintiffs Real Property under the
           Mortgage/Deed of Trust on the Real Property via an in Rem action supported by
           false or fraudulent documents. Said unlawful foreclosure action has caused and

           continues to cause Plaintiffs great and irreparable injury in that Real Property is
           unique. Plaintifffrom the inception of this loan was a victim of predatory lending
           and the Wells Fargo Bank, N.A. loan in which Plaintiff would never be able to

           repay. Plaintiff detrimentally relied and had reasonable reliance on the servicer to
           grant them a modification and made numerous attempts on to be turned down time

           and time again for unreasonable reasons. Plaintiff sites the following case law :
• 1908.Reasonable Reliance In determining whether Richard St. PierreJ's reliance on the
  [misrepresentation/concealment/false promise] was reasonable, the Plaintiff must
   first prove that the matter was material. A matter is material if a reasonable person
   would find it important in determining his or her choice of action. If you decide that the
   matter is material, you must then decide whether it was reasonable for Richard St.
   Pierre to rely on the misrepresentation/concealment/false promise]. In making this
   decision, take into consideration [name of plaintiffj's intelligence, knowledge,
   education, and experience. However, it is not reasonable for anyone to rely on a
  [misrepresentation/ concealment/false promise] that is preposterous. It also is not
   reasonable for anyone to rely on a misrepresentation/concealment/false promise] if
   facts that are within [his/her] observation show that it is obviously false. New
    September 2003; Revised October 2004, December 2013
• There would appear to be three considerations in determining reasonable reliance.
• First, the representation or promise must be material, as judged by a reasonable
Person standard.(Charpentier v. Los Angeles Rams(1999) 75 Cal.App.4th 301, 312-
313[89 Cal.Rptr.2d 115].) Second, if the matter is material, reasonableness must take
into account the plaintiffs own knowledge, education, and experience; the objective
reasonable person is irrelevant at this step. Third,some matters are simply too
preposterous to be believed by anyone, notwithstanding limited knowledge, education,
and experience.(Blankenheim v. E. F. Hutton, Co., Inc. (1990) 217 Cal.App.3d 1463,
 1474[266 Cal.Rptr. 593].) See also CACl No. 1907, Reliance.
Sources and Authority •"After establishing actual reliance, the plaintiff must show that
 the reliance was reasonable by showing that(1) the matter was material in the sense
that a
reasonable person would find it important in determining how he or she would
          act, and (2) it was reasonable for the plaintiff to have relied on the
 misrepresentation."(Hoffman v. 162 North Wolfe LLC (2014) 228 Cal.App.4"' 1178,
 1194[175 Cal.Rptr.3d 820], internal citations omitted.) •"According to the
 Restatement of Torts,'[r]eliance upon a fraudulent misrepresentation is not justifiable
 unless the matter misrepresented is material          The matter is material if... a
 reasonable [person] would attach importance to its existence or nonexistence in
 determining his choice of action 1099 0023 in the transaction in question 'But
 materiality is a jury question, and a 'court may [only] withdraw the case from the jury if
 the fact misrepresented is so obviously unimportant that the jury could not reasonably
 find that a reasonable man would have been influenced by it.'"(Charpentier,supra,75
 Cal.App.4th at pp. 312-313, internal citations omitted.) •"[T]he issue is whether the
 person who claims reliance was justified in believing the representation in the light of
 his own knowledge and experience." (Gray v. Don Miller & Associates, Inc.(1984)35
 Cal.3d 498,503[198 Cal.Rptr. 551,674 P.2d 253], internal citations omitted.) •"[N]or
 is a plaintiff held to the standard of precaution or of minimum knowledge of a
 hypothetical, reasonable man. Exceptionally gullible or ignorant people have been
 permitted to recover from defendants who took advantage of them in circumstances
 where persons of normal intelligence would not have been misled.'No rogue should
 enjoy his ill-gotten plunder for the simple reason that his victim is by chance a fool.'"
(Blankenheim,supra, 217 Cal.App.3d at p. 1474, internal citations omitted.) •
"[G]enerally speaking,'"[a] plaintiff will be denied recovery only if his conduct is
 manifestly unreasonable in the light of his own intelligence or information. It must
 appear that he put faith in representations that were 'preposterous' or'shown by facts
 within his observation to be so patently and obviously false that he must have closed
 his eyes to avoid discovery of the truth.'[Citation.] Even in case of a mere negligent
 misrepresentation, a plaintiff is not barred unless his conduct, in the light of his own
 information and intelligence, is preposterous and irrational         The effectiveness of
 disclaimers is assessed in light of these principles.[Citation.]"'"(Public Employees'
 Retirement System v. Moody's Investors Service, Inc.(2014) 226 Cal.App.4^'' 643,673
[172 Cal.Rptr.3d 238].) •"[l]f the conduct of the plaintiff in the light of his own
 intelligence and information was manifestly unreasonable, however, he will be denied a
 recovery."(Thrifty Payless, Inc. v. The Americana at Brand, LLC (2013) 218 Cal.App.4th
 1230,1239[160 Cal.Rptr.3d 718].) •"Except in the rare case where the undisputed
facts leave no room for a reasonable difference of opinion, the question of whether a
 plaintiffs reliance is reasonable is a question of fact."(Beckwith v. Dahl(2012) 205
 Cal.App.4''' 1039,1067[141 Cal.Rptr.3d 142].) •"'What would constitute fraud in a
given instance might not be fraudulent when exercised toward another person. The test
of the representation is its actual effect on the particular mind    '"(Blankenheim,
supra,217 Cal.App.3d at p. 1475, internal citation omitted.)
RAUD OR DECEIT CACl No. 1908
1101
0025




The wrongful conduct of the above specified Defendants, and each of them, unless
restrained and enjoined by an Order of the Court, will continue to cause great and
irreparable harm to Plaintiff. Plaintiff will not have the beneficial use and enjoyment of its
Home which is facing foreclosure and is now seeking damages.
Plaintiff has no other plain, speedy or adequate remedy and the injunctive relief prayed for
below is necessary and appropriate at this time to prevent irreparable loss to Plaintiff.
Plaintiff has suffered and will continue to suffer in the future unless Defendants' wrongful
conduct is restrained and enjoined because Real Property is inherently unique and it will
be impossible for Plaintiff to determine the precise amount of damage it will suffer.

                      SECOND CAUSE OF ACTION


                        BREACH OF CONTRACT
  (Against Defendant FANNIE MAE , Wells Fargo Bank, N.A.)

46.Plaintiff re-alleges and incorporates by reference all previous
    paragraphs as though fully set forth herein.
47.The terms of the mortgage contract are clear.
48.Pursuant to the PSA a loan modification can be obtained when there is a

    legitimate hardship. The St. Pierre's received one loan modification but
    the servicer is refusing to consider them for another until a year passes.
    In the meantime Fannie Mae is planning to foreclose on the St. Pierre's
    property.

49.Defendant FANNIE MAE was paid in full for their Accommodated
    capacity to the Tangible Note and Mortgage/Deed of Trust when it sold
   and relinquished its interest in the Plaintiffs real property to FANNIE
   MAE .(Depositor).
50.Defendant FANNIE MAE failed to satisfy, release and reconvey the
   security instrument, thus breaching the terms found in paragraph 23 of
   the Mortgage/Deed of Trust.
                    THIRD CAUSE OF ACTION
                 BREACH OF FIDUCIARY DUTY


                       (ALL DEFENDANTS!

51.Plaintiff re-alleges and incorporate herein by reference all previous
   paragraphs as though fully set forth herein.
52.Generally, one must prove the following to bring a legally sufficient
   claim of Breach of Fiduciary Duty.
   a. Breach of full disclosure;
   a. Breach of good faith and fair dealing;
   b. Use of superior or influential position;
   c. Use of superior knowledge; and
   d. Failure to act in another's best interest



53.Defendant FANNIE MAE failed to disclose to Plaintiff that they were
   not the legitimate creditor but more accurately, were account debtor in
   the accommodated table funded 26 U.S. Code § 1031 - Exchange of
   property held for productive use or investment to .
54.Defendant FANNIE MAE as beneficiary under the Mortgage having
   only an Accommodated personal property interest over the Real Property
   collateral failed to meet their fiduciary duty to satisfy, release and
   reconvey the Real Property Lien Deed of Trust and the beneficial
   security interest (personal property)therein after receiving payment for
   all sums represented as the service release premium
55.After June 16, 2008 (closing), and unknown to Plaintiff, Defendant
   FANNIE MAE for payment rendered through a service release premium
   divested itself of their capacity under Accommodated Note but, did not
   comply with the covenants of the Mortgage/Deed of Trust specifically.
   Covenant 23 - Release. Plaintiff asks the court for equitable tolling as
   this was only discovered recently in the Declaration of Michael Carrigan
   expert witness.
56.FANNIE MAE , acting not in the best interest of the grantor ofthe
   Mortgage/Deed of Trust failed to adhere to their Fiduciary Duties.
   Defendant FANNIE MAE was to satisfy, release and reconvey the
   security instrument in order for Plaintiff to maintain clear and marketable
   title. As a result of its failure to comply with the Mortgage, Defendants
   caused a cloud on Plaintiffs superior claim to title. As a result. Plaintiff
   was harmed.


                  FOURTH CAUSE OF ACTION
                            OUIET TITLE

57.All Defendants named herein claim an interest and estate in the property
   adverse to   Plaintiff in that defendant asserts he is the owner of the note

   secured by the Mortgage/Deed of Trust to the property the subject of this
   suit.

58.All Defendants named herein claims an interest and estate in the Real

   Property adverse to Plaintiff in that Defendants' asserts to be the owner of
   Tangible Note secured by the Mortgage/Deed of Trust to the Real
   Property, the subject of this suit.
59.The claim of all Defendants are without any legal right whatsoever, and
   Defendants have no estate, title, lien or interest in or to the Real Property,
          or any part of the Real Property construed and hypothecated as "After
          Acquired Collateral" the Intangible Payment transferable record to the
          §1031 - Exchange.
      60.The claim of all defendants herein named, and each of them, claim some
          estate, right, title, lien or interest in or to the property adverse to Plaintiffs
          title, and these claims constitute a cloud on Plaintiffs title to the Real
          Property.
      61.Plaintiff, therefore, alleges, upon information and belief, that none of the
          parties to the §1031 - Exchange transaction, nor any of the Defendants in
          this case, hold a perfected and secured claim in the Real Property; and that
          all Defendants are stopped and precluded from asserting an unsecured
          claim against Plaintiffs Real Property Estate.
      62.Plaintiff requests the decree permanently enjoin defendants, and each of
          them, and all persons claiming under them, from asserting any adverse
          claim to Plaintiffs title to the property; and
      63.Plaintiff request the court award Plaintiff costs of this action, and such
          other relief as the court may deem proper.
                            FIFTH AUSE OF ACTION
                               SLANDER OF TITLE

      64.Plaintiff re-alleges and incorporates by reference all previous
          paragraphs as though fully set forth herein
      65.Generally, one must prove the following to bring a legally sufficient
          claim of Slander of Title.

a. There was a communication to a third party of;
b. A false statement;
c. Derogatory to another's title;
d. With malice; and
e. Causing special damages
66.There are no UCC 1 Financial Statement(s) perfecting a personal
   property interest regarding the purported true sale(s) and conveyance of
   credit swaps in 26 U.S. Code §1031 - Exchange oftransferable record
   Smart Note personal property (payment intangible) in accordance of local
   law ofjurisdiction.
67.There are no UCC 1 Financial Statement(s) perfecting personal property
   interest in the Accommodated Mortgage/Deed of Trust contract
   enforcement rights with the Secretary of State's Office where the Real
   Property resides, giving constructive notice to the world ofthe true
   capacity ofthe purported parties in the §1031 - Exchange in performance
   ofthe securities of Fannie Mae REMIC trust 2009-1.

68.(See Asset Securitization Comptroller's Handbook Nov. 1997
   http://www.occ.gov/publications/publications-bv-tvpe/comptrollers-
   handbook/assetsec.pdf )
69.Such instruments remained unrecorded as "Secret Liens" within the

   collateral file and was never submitted for recordation to perfect
   Defendant's rights to the Accommodated status Tangible Note and
   pledged Mortgage/Deed of Trust lien and the right to enforce an alternate
   means of collection.

70.Equitable rights to the Payment Intangible in the§ 1031 - Exchange do
   not extend to a lien on Real Property in accordance with statutory law.
71. In withholding such facts have potentially committed a grave error
   Slander of Title causing special damage.




                   SIXTH CAUSE OF ACTION
                    DECLARATORY RELIEF
       72. Plaintiff re-alleges and incorporates by reference all preceding
           paragraphs as though fully set forth herein.
       73.An actual controversy has arisen and now exists between Plaintiff and
          Defendants specified hereinabove, regarding his respective rights and
           duties in the subject note(s) and security instrument. Plaintiff requests a
          judicial determination of the rights, obligations and interest of the parties
           with regard to the subject property, and such determination is necessary
          and appropriate at this time under the circumstances so that all parties
           may ascertain and know their rights, obligations and interests with regard
          to the subject property.
       74.Plaintiff should be the equitable owner ofthe Subject Property.
  Plaintiff seeks to quiet title as ofthe date of the filing of this Complaint. Plaintiff
     seeks a judicial declaration that the title to the Subject Property is vested in
 Plaintiff alone and that the Defendants be declared to have no interest estate, right,
   title or interest in the subject property and that the Defendants, their agents and
  assigns, be forever enjoined from asserting any estate, right title or interest in the
                       Subject Property subject to Plaintiffs rights.

                         SEVENTH CAUSE OF ACTION
                                        CCPA
       75.Plaintiff incorporates and realleges all ofthe allegations set forth in

          Paragraphs 1 through 1- 101 as if fully set forth herein.

       76.Title 15 USC Chapter 41 § 1461(g) states:


(g)Notice of new creditor
In addition to other disclosures required by this subchapter, no later than 30
days after the date on which a mortgage loan is sold or otherwise
transferred or assigned to a third party, the creditor that is the new owner or
assignee ofthe debt shall notify the borrower in writing ofsuch transfer,
including -
(A)the identity, address, telephone number ofthe new creditor;
(B)the date oftransfer;
(C)how to reach an agent or party having authority to act on behalf ofthe
new creditor;
(D)the location of the place where transfer of interest in the debt is
recorded; and
(E)any other relevant information regarding the new creditor.
Plaintiffs are entitled to actual and statutory damages as a result of the
Defendants violation ofthe Consumer Credit Protection Act.



       77.Defendants violated the CCPA by failing refusing to disclose the

          purported assignments/transfer of the Promissory Note and DOT.

                          EIGHTH CAUSE OF ACTION


    VIOLATION OF FEDERAL REGULATIONS,REGULATION X,, 12

                            C.F.R.§ 1024.41 (b)(2)(i)(A)

78.Plaintiff incorporates all ofthe allegations contained in Paragraphs 1 through
   104 herein as if fully set forth herein.
79.Code of Federal Regulations, Regulation X, 12 C.F.R. § 1024.41 (b)(2)(i)(A)
   requires that when a bank is made aware of a communication that can
   reasonably be deemed to be an application for loss mitigation, the servicer must
   promptly conduct a review to determine whether the communication represents
   a complete or an incomplete application. Re. X, 12 C.F.R. § expressly notes,"if
   a servicer receives a loss mitigation application 45 days or more before a
   foreclosure sale, a servicer shall:(A)Promptly upon receipt of a loss mitigation
   application, review the loss mitigation application to determine ifthe loss
   mitigation application is complete." Reg. X, 12 C.F.R. § 1024.41 (b)(2)(i)(A).
80.Defendants FANNIB MAE and CitiMortgage, Inc.. did not conduct a review
   to determine whether the Plaintiffs submitted loan modification application
   represented a complete or an incomplete loan modification application.
81.Reg. X, 12 C.F.R. § 1024.41(b)(1) requires that when a servicer deems the loss
   mitigation application to be incomplete, the servicer must act affirmatively to
   complete the application. The servicer must exercise "reasonable diligence" to
   obtain any documents and information it claims to require to complete the
   application.
82.Reg. X, 12 C.F.R. § 1024.41(b)(1) expressly notes,"[A} complete loss
   mitigation application means an application in connection with which a servicer
   has received all of the information that the servicer requires from the borrower
   in evaluation applications for the loss mitigation options available to the
   borrower. A servicer shall exercise reasonable diligence in obtaining documents
   and information to complete a loss mitigation application." Reg. X, 12 C.F.R. §
   1024.41(b)(1).
83.Defendants FANNIE MAE and CitiMortgage, Inc.. did not act affirmatively to
   complete the Plaintiffs loan modification application and did not exercise
   reasonable diligence to obtain any documents/information to complete the
   application.
84.Reg. X, 12 C.F.R. § 1024.4 l(b)(2)(i)(B) requires(1)of the servicer determine
   that the application for loss mitigation is complete, it must send the borrower a
   notice acknowledging that the application is complete within five business days
   of receipt ofthe application, and (2)The servicer must provide a written notice
   to the borrower describing the documents and information needed to complete
   the application.
      85.Reg. X, 12 C.F.R. § 1024.4l(b)(2)(i)(B) expressly notes:

Notify the borrower in writing within 5 days(excluding legal public
holidays, Saturdays, and Sundays) after receiving the loss mitigation
application that the servicer acknowledges receipt ofthe loss mitigation
application and that the servicer has determine that the loss mitigation
  application is either complete or incoOmplete. If a loss mitigation
  application is incomplete, the notice shall state the additional
  documents and information the borrower must submit to make the loss
  mitigation application complete and the application date pursuant to
  paragraph (2)(ii) of this section.

  86.Defendant FANNIE MAE and Wells Fargo Bank, N.A. did not send the

     Plaintiff a notice acknowledging that his loan modification application was

     complete within five days of receipt ofthe application and did not provide a

     written notice to Plaintiff or Plaintiffs counsel describing the documents and

     information needed to complete the application.

  87.Reg. X, 12 C.F.R. § 1024.4l(b)(2)(ii) requires the written notice outlined in

     Reg. X, 12 C.F.R. § 1024.4l(b)(2)(i)(B) must include a reasonable date from

     the Bank by which the homeowner should submit the missing documents and

     information. Reg. X, 12 C.F.R. § 1024.4l(b)(2)(ii) expressly notes,"[T]he

     notice required pursuant to paragraph (b)(2)(i)(B) ofthis section must include a

     reasonable date by which the borrower submit the documents and information

     necessary to make the loss mitigation application complete."

  88.Defendants FANNIE MAE did not(1)provide the written notice outlined in

     Reg. X, 12 C.F.R. § 1024.4l(b)(2)(i)(B), and (2)did not provide a reasonable

     date from the Bank by which the borrower should submit the missing

     documents and information.


89.As a result ofthe aforementioned conduct. Defendant FANNIE MAE is in
violation ofthe Code of Federal Regulations ,including but not limited to, Reg. X,

12 C.F.R. § 1024.4l(b)(2)(i)(A); Reg. X, 12 C.F.R. § 1024.41(b)(1); Reg. X, 12

C.F.R. § 1024.4l(b)(2)(i)(B); Reg. X, 12 C.F.R. § 1024.4l(b)(2)(ii), and is

attempting to foreclose on the Plaintiffs property without any legal authority or

standing to do so, and in violation of State laws which were specifically enacted to

protect consumers such as Plaintiff from the type of abusive, deceptive, and unfair

conduct in which Defendant engaged. Defendant's unlawful conduct has caused

Plaintiffs damages in an amount to be proven at trial. Defendants FANNIE MAE

as Trustees of their respective securitized trusts are liable for the actions of the

servicer because it is within the scope of said agency relationship.

                           NINTH CLAIM FOR RELIEF
               VIOLATIONS OF 15 U.S.C. S 1639g AND S 1641(^(2)
                          (Wells Fargo, and Their Agents)

      90. Wells Fargo has failed and refused to confinn the identity of, and to provide the
         address and telephone number for the owner of the subject obligation, contrary
         to 15 U.S.C. § 1641(f)(2).

      91. Wells Fargo has failed and refused to provide an accurate payoff statement,
         contrary to 15 U.S.C. §1639g.

      92. Upon information and belief, whoever owns the loan has have considerable
         control over Wells Fargo by virtue of a Servicing Agreement that governs their
         relationship.

      93. Upon information and belief, one of the very specific functions the Servicing
         Agreement was designed to cover was Wells Fargo's responding to requests for
          information, notices of error, and requests for payoffstatements.

       94.Plaintiff attempted to amicably resolve the above-shown issues, prior to filing
          of this civil action.


       95. Mr. St. Pierre is entitled to the following damages for violations of TILA by
           Wells Fargo, in the form of statutory damages of not less than $400 nor greater
          than $4,000 pursuant to 15 U.S.C. § 1640(a)(2)(A)(iv), and the costs of this
          action together with a reasonable attorney's fees' as determined by the court,
          pursuant to 15 U.S.C. § 1640(a)(3).


                                  TENTH CLAIM FOR RELIEF

                        VIOLATION OF 12 U.S.C. S 2601 et sea
                             (Wells Fargo and Their Agents)

       96. Mr. St. Pierre alleges that Wells Fargo is servicer of his "federally related
           mortgage loan".

       97. Mr. St. Pierre shows that his loan is a federally related mortgage loan", because
          it is a loan that: "(1) involves a 1-4 unit residential property, and (2) was made
           by a federally insured institution, guaranteed or insured by a federal agency,sold
           or intended to be sold to a federally related entity, or made by a creditor who has
           made a large number of residential loans". 12 U.S.C. § 2602(1); 12 U.S.C. §
          2605(e).

       98. Mr. St. Pierre alleges that Wells Fargo is a "creditor" for purposes of RESPA,
           because Wells Fargo "(1) regularly extends, whether in connection with loans,
          sales of property or services, or otherwise, consumer credit which is payable by
           agreement in more than four installments or for which the payment of a finance


'The attorneys fees would only be if and when Mr. St. Pieire locates and retains competent
legal counsel, of which she continues to interview.
   charge is required, and (2) is the entity to whom the debt arising from the
   consumer credit transaction is payable".

99. Mr. St. Pierre further alleges that his QWR was in writing, and his inquiry was
   related to the "servicing of the loan", which is defined as 'receiving any
   scheduled periodic payments from a borrower pursuant to the terms of any
   loan...'" 12 U.S.C. § 2605(i)(3).

100. Mr. St. Pierre's QWR was pursuant to and in compliance with 12 U.S.C. §
   2605(e)(1)(B); the request was made in writing, stated the Borrower's name,the
   property address, the loan number, and that the inquiry was related to the
   servicing of his loan, 12 U.S.C. § 2605(e)(1).


101.   Mr. St. Pierre alleges that Wells Fargo committed prohibited acts within 12

   U.S.C. § 2605(k) Servicer prohibitions, in that Wells Fargo "failed to timely
   respond to Mr. St. Pierre's requests to correct errors relating to ... final balances
   for purposes of paying off the loan, and/or avoiding foreclosure, and/or other
   standard servicer's duties.


102. Mr. St. Pierre alleges that Wells Fargo committed prohibited acts within 12

   U.S.C. § 2605(k), in that Wells Fargo failed to respond within 10 business days

   to a request from a borrower to provide the identity, address, and other relevant

   contact information about the owner or assignee of the loan. 12 U.S.C. $

   2605(k)(emphasis added).
       103. Sections 1024.35(Notice ofError)and 1024.36(Request for Information)of

          Regulation X were both promulgated pursuant to Section 6 of RESPA and thus

          subject to RESPA's private right of action.^

       104. The CFPB's authority to prescribe such regulations under Section
          2605(k)(l)(E), is stated in Section 2617 of RESPA:"The [CFPB] is authorized
          to prescribe such rules and regulations, to make such interpretations, and to grant
          such reasonable exemptions for classes of transactions, as may be necessary to
          achieve the purposes ofthis chapter." 12 U.S.C. § 2617.

       105.   Mr. St. Pierre alleges that Wells Fargo as servicer has failed and refused to

          comply with 12 C.F.R. § 1024.36(d) in that Wells Fargo failed and refused to

          provide adequate responses to numerous requests for information within the

          required timeframe, in violation of 12 U.S.C. § 2605(k)(l)(E).

       106. Further, Wells Fargo has failed, and refused to comply with 12 C.F.R. §

          1024.36(d)(2)(i)(A) in that Wells Fargo did not the address or provide relevant

          contact information for the "owner" of Plaintiffs Promissory Note within ten
         (10)days after receiving such request, in violation of 12 U.S.C. § 2605(k)(l)(D).

       107.   Mr. St. Pierre is entitled to actual damages as a result of Defendants' failure

          to comply with Regulation X and RESPA, pursuant to 12 U.S.C. §
          2605(f)(1)(A), including but not limited to: photocopying costs and postage
          costs incurred as a result of having to send additional correspondences due to



2 See 78 Fed, Reg, 10696, 10714, FN. 64 (Feb. 14, 2013)("The [CFPB] notes that
regulations established pursuant to section 6 of RESPA are subject to section 6(f) of
RESPA, which provides borrowers a private right of action to enforce such regulations").
See also 78 Fed, Reg. at 10737, 10753(the CFPB noting that Section 1024.35 and 1024.36
implement Section 6(k)(l)(C) and 6(k)(l)(D) respectively).
          Wells Fargo's failure to adequately respond to Plaintiffs requests for
          information.


      108. Mr. St. Pierre is entitled to statutory damages in an amount not greater than
          $2000 pursuant to 12 U.S.C. § 2605(f)(1)(B), as a result of Wells Fargo's pattern
          or practice of noncompliance with Regulation X and RESPA.

      109. Wells Fargo has also violated Regulation X with respect to numerous loans

          it services, including but not limited to, the following loans:
      (1) With respect to loan number ******9791^ WFHM violated 12 C.F.R. §
       1024.36(d)(2)(i)(B) by failing to provide an adequate written response to a
      request for information within the required timeframe.
      (2) With respect to loan number ******3460, WFHM violated 12 C.F.R. §
       1024.36(d)(2)(i)(B) by failing to provide an adequate written response to a
      request for information within the required timeframe.
      (3) With respect to loan number ******0479, WFHM violated 12 C.F.R. §
       1024.36(d)(2)(i)(B) by failing to provide an adequate written response to a
      request for information within the required timeframe.

      110. Mr. St. Pierre is entitled to the costs ofthis action, together with a reasonable
          attorney's fee as determined by the court, pursuant to 12 U.S.C. § 2605(f)(3).




                         ELEVENTH CLAIM FOR RELIEF
                      UNFAIR AND DECEPTIVE PRACTICES
                                      (Weils Fargo,



       111. Pursuant to the Fair Business Practices Act(FBPA),^ unfair or deceptive acts
          or practices in the conduct of consumer transactions and consumer acts or


^ The FBPA creates a separate and distinct cause of action for which a consumer damaged
as a result of a breach of the FBPA has an independent right to recover regardless of any
          practices in trade or commerce declared unlawful. (4 Ga. Jur. Business Torts
          and Trade Regulation § 1:7).

       112. "Consumer acts or practices" means acts or practices intended to encourage
          consumer transactions.(O.C.G.A. § 10-1-392(a)(7)).

       113. "Consumer transaction" means the sale, purchase, lease, or rental of goods,
          services, or property, real or personal, primarily for personal, family, or
          household purposes(O.C.G.A. § 10-l-392(a)(10)).



                         TWELVTH CLAIM FOR RELIEF
                    CONVERSION,TRESPASS AND NUISANCE
                                (Against all Defendants)



       114. Mr. St. Pierre alleges that defendants' actions result in conversion, trespass,
          have been and are a nuisance.''

       115. "Any unlawful interference with, or invasion of, a property right is a trespass.

       116. The Code defines 'trespass' in its broadest sense as 'any misfeasance,
          transgression, or offense which damages another's health, reputation, or
          property.'"




other theory of recovery(4 Ga. Jur. Business Torts and Trade Regulation § 1:7).


^ "Typical of the torts for which such damages may be awarded are assault and battery,
libel and slander, deceit, seduction, alienation of affections, malicious prosecution, and
intentional interferences with propertv such as trespass, private nuisance, and conversion.
But it is not so much the particular tort committed as the defendant's motives and conduct
in committing it which will be important as the basis ofthe award." W.L. Prosser and W.P,
Keeton, supra, pp. 8-11.(Citations omitted and emphasis supplied.)
Colonial Pipeline Co, v. Brown, 258 Ga. 115, 122, 365 S.E.2d 827, 832(1988).
117. New Hampshire has held that "The right of enjoyment of private property
   being an absolute right of every citizen, every act of another which unlawfully
   interferes with such enjoyment is a tort for which an action shall lie."

118. Mr. St. Pierre alleges that he himself has suffered from discomfort, loss of

   peace of mind, unhappiness, and annoyance caused by the nuisance in that he is
   elderly, disabled, and the continued acts to foreclose after the loan was legally
   rescinded, and with defendants' actual knowledge that Mr. St. Pierre had been

   approved for reverse mortgage, yet they refused him the payoff amount.

119.   Mr. St. Pierre alleges that he has been financially exploited for defendants'
   own monetary gains, which has been a nuisance and a trespass.

120. Wells Fargo, all had actual knowledge that Mr. St. Pierre had legal right to,
   and timely and legally did rescind the loan, and the loan had been rescinded, Mr.
   St. Pierre alleges that their actions rose to the level of nuisance that Georgia
   statute recognizes as a tort.

121. For example, Wells Fargo, repeatedly attempted foreclosure while in the
   middle of civil litigation, with actual knowledge that any foreclosure would be
   overturned.


122. Mr. St. Pierre alleges that he had, seven(7)times attempted modification in
   order to remain in his home after Wells Fargo refused to acknowledge rescission,
   the last such attempt, he was approved for $4500 monthly, but three days later,
   received a letter from Wells Fargo denying the modification.

123.   Mr. St. Pierre was repeatedly refused the payoff amount from Wells Fargo
   and their agents, for the entities who approved Mr. St. Pierre for loan
   modification.
124. Defendants have continued with the attempts to foreclose, while the previous
   litigation continues in front of U.S. Supreme Court, as they plan to foreclose and
   exercise power of sale June 05, 2018, with actual knowledge that the Supreme
   Court has the case.^

125. Mr. St. Pierre alleges that defendants knowingly, willingly, wantonly,
   showed misfeasance and malfeasance in their actions.


126.   Mr. St. Pierre alleges that defendants; actions were intentional and malicious.

127. Mr. St. Pierre alleges that defendants' actions were meant to and did interfere
   with Mr. St. Pierre's happiness, enjoyment of his property and cost him money.

128. As a direct and proximate cause of defendants' actions/inactions Mr. St.
   Pierre has been harmed,injured, and been made to suffer damages, he will suffer
   far into the future from defendants' actions.
                               COUNT Xlll
       ABUSE AND EXPLOITATION OF ELDERLY ADULT
              AND CONSPIRACY TO EXPLOIT



129. Mr. St. Pierre contends that he is over the age of sixty (60) years, therefore,
   is an older individual(42 U.S.C.A. § 3002).
130. Mr. St. Pierre alleges that defendants' actions constituted exploitation and
   financial exploitation, as defined by 42 U.S.C.A. § 3002(West).

131. Mr. St. Pierre alleges that defendants knowingly, willingly, wantonly, and
   malicious intent, failed and refused to follow New Hampshire's laws on elder
   abuse. Mr. St. Pierre was born on 08/14/1940 and is 79 years old.
132. Mr. St. Pierre alleges, that the banks attorney's aided and abetted in the
   scheme to deprive the Plaintiffs oftheir estate .
133. Mr. St. Pierre alleges that depriving him of his property, was a form ofabuse
          against Mr. St. Pierre, pursuant to the definitions of federal statute 42 U.S.C.A.
          § 3002(1),(15),(16),(18)(A)and (40),(West).
      134. Defendants knowingly, willingly, wantonly, and with malfeasance, inflicted
          psychological harm upon Mr. St. Pierre, or the knowing deprivation of goods or
          services that are necessary to meet essential needs or to avoid physical or
          psychological harm. (42 U.S.C.A. § 3002(West)).
      135. Defendants knowingly, willingly, wantonly, and with malfeasance, deprived
          Mr. St. Pierre of finances, through the theft of their crop revenues and oil and
          mineral revenues..

      136. Defendants knowingly, willingly, wantonly,and with malfeasance exploited,
          and financially exploited Mr. St. Pierre through a fraudulent and illegal,
          unauthorized, and improper acts.
      137. Defendants, who had actual knowledge of Mr. St. Pierre's age, illnesses,
          financial situation, and plans for obtaining a modofication,exploited, financially
          exploited, and abused Mr. St. Pierre for monetary or personal benefit, profit, or
          gain, without fear or care ofthe consequences to Mr. St. Pierre or to themselves.
      138. As a direct and proximate cause of these defendants' intentional and
          malicious, actions/inactions, Mr. St. Pierre has been made to suffer, he suffers
          now, and will suffer far into the future,
WHEREFORE, Mr. St. Pierre Prays for the relief in his Final Prayer for Relief.




                                        PRAYER
WHEREFORE PREMISES CONSIDERED as Prayer for Relief, and for the
foregoing reasons, Plaintiff pray that Defendants be cited to appear and answer
herein, and that upon final hearing. Plaintiff be awarded judgment:
•      Declaring that Defendants lack any interest in the subject property which
would permit them to foreclose, evict, or attempt to foreclose or evict, the trust
deed and/or to sell the subject properties;
       Declaring that the trust deed is not a lien against the subject properties,
ordering the immediate release of the trust deed ofrecord, and quieting title to the
subject properties in Plaintiff and against Defendants and all claiming by, through
or under them;
•      A refund of any wrongfully or improperly collected fees and payments to
Defendants to which it had no right;
       Pre- and post-judgment interest at the maximum rate allowed by law;
•      Attorney's fees;
       Monetary relief over $100,000 but not more than $2,000,000,00; and
•      Such other and further relief at law and/or in equity to which Plaintiff may
be justly entitled including but not limited to damages within the jurisdictional
limits of this

Court, together with pre-judgment and post-judgment interest as are allowed by
law.




Dated: Nov./^ .2019.

                      'AMAJ'


 RICHARD ST. PIERRE,IDA ST. PIERRE
                                VERIFICATION
       I, RICHARD ST. PIERRE,IDA ST. PIERRE,Pro per, am the Plaintiff in
the above entitled matter and have personal knowledge to testify to the matters
stated therein. I have read the facts and allegations and declare under penalty of
perjury in and for the State of New Hampshire that the above is true and correct to
the best of my knowledge.
